Citation Nr: 1430561	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  12-07 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1996 to April 1999. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in St. Louis, Missouri.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDING OF FACT

Tinnitus is related to the Veteran's active service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran essentially contends that he was exposed to acoustic trauma during service.  Service records confirm that he was a multiple launch rocket system crewmember, and the Board finds that his statements in regard to his noise exposure are competent, credible, and consistent with military service.  Thus, the Board concludes that the Veteran sustained acoustic trauma during service.  

Although a December 2009 VA examiner diagnosed tinnitus and acknowledged the Veteran's credible account of tinnitus after firing weapons during service, he could not resolve the etiological issue without resorting to speculation due to the lack of supporting documentation.  As established above, the Veteran is competent and credible with regards to his acoustic trauma in service.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a grant of entitlement to service connection for tinnitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 


ORDER

Service connection for tinnitus is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


